Citation Nr: 1515667	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection a neurological disability of the upper extremities, to include as due to the use of crutches for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 2008 to October 2008.  This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing in this matter was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2014, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the November 2014 Supplemental Statement of the Case (SSOC), additional evidence was received from the Veteran, including lay statements from T.F., coworkers and the Veteran himself, dated in November and December 2014. 

In February 2015 the Board sent the Veteran a letter (with copy to his representative) asking whether he wished to waive AOJ consideration of the newly submitted evidence.  In pertinent part the letter stated:

You have 45 days from the date of this letter to respond.  If we have not heard from you by the end of the 45-day time period, we will assume that you do not wish to have the Board decide your appeal at this time, and we will remand your appeal to the AOJ for review.

The Veteran did not respond in the specified time period.  Accordingly (as he was advised by the February 2015 letter) the Board has no recourse but to remand this claim for AOJ initial consideration of the newly submitted evidence.

The case is REMANDED for the following:
The AOJ should review all evidence received since the November 2014 SSOC (including statements by the Veteran, T.F., and the Veteran's former coworkers), arrange for any further development indicated, and then readjudicate the claim of service connection for a neurological disability of the upper extremities, to include as due to the use of crutches for a bilateral knee disability.  If the claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

